EXHIBIT 10.43

EXCLUSIVE PRODUCT PURCHASE AGREEMENT

             THIS PRODUCT PURCHASE AGREEMENT (“Agreement”) is made and entered
into effective as of August 7, 2000 by and between Photo-Me International Plc.,
a company governed by the laws of England and Wales (“PMI”), and DigitalPortal
Inc. (“DPI”) a Delaware corporation.

             WHEREAS, PMI and SanDisk Corporation (a Delaware corporation) have
signed the Definitive Agreement to Form Vending Business pursuant to which DPI
shall operate units of Product (defined below);

             WHEREAS, PMI will develop and manufacture Products under the DPI,
PMI and SanDisk brands and names;

             WHEREAS, DPI or a third party in a leasing transaction with DPI
(“Lessor”) desires to purchase from PMI the Products;

             NOW, THEREFORE, in consideration of the premises and the covenants
herein and in the Definitive Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties hereby agree as follows:

1.      Definitions.

        1.1  “Product” shall mean those self service photo printing kiosks
designed and manufactured by PMI or one of its subsidiaries, which constitute
self-service digital photo printing kiosks which can be connected to an Internet
photo portal capable of reading and printing on silver-halide paper digitized
images from flash memory cards, floppy diskettes, CD-ROM discs and an Internet
photo portal, including those kiosks containing multiple terminals connected to
a single print processor.

        1.2  “Technical Specifications” shall mean the technical description of
the Product and the functionality which they provide as described in Exhibit A
attached hereto and incorporated by reference herein.

        1.3  “Territory” means the United States of America and Canada and such
other regions as the Board of Directors of DPI may approve pursuant to Section
6.03 of the Definitive Agreement.

2.      Agreement of Sale And Purchase.

        2.1  PMI agrees to sell or lease to DPI or Lessor, and DPI agrees to
purchase or lease from PMI, a minimum of 2,000 units of the Product per year,
for the duration of this Agreement starting in the fourth quarter of calendar
year 2000, *. PMI will be the exclusive and sole source to DPI of self-service
digital photo printing kiosks capable of printing digital photographic images on
silver halide paper obtained from flash memory cards, internet photo portals
and/or other sources. DPI shall also purchase spare parts for the Product from
PMI, as provided in Article 9 of this Agreement.

        2.2  The terms and conditions of this Agreement shall control over any
terms contained in any purchase order, invoice or confirmation or other business
form provided by either party.

3.      Purchase Order Provisions.

        3.1  Purchase and delivery of Products shall be made pursuant to
individual purchase orders issued in writing by DPI. Each purchase order will be
deemed accepted and binding upon PMI unless, within ten (10) business days after
receipt of such purchase order, PMI gives DPI written notice that such purchase
order (a) does not comply with the terms and conditions for ordering Products as
set forth herein, or (b) cannot be accepted due to reasons of Force Majeure as
set forth in Article 18. Any such notice from PMI shall provide a reasonably
detailed explanation of the basis for such rejection.

CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

   *   INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS


--------------------------------------------------------------------------------

        3.2  The individual purchase orders shall set forth the following:
Purchase Order number and date; the quantities of each Product ordered,
identified by DPI Catalog Number; price per unit in U.S. Dollars (U.S. $);
requested delivery dates and instructions; destination.

        3.3  Purchase Orders shall be sent by telecopy and express delivery to:

  *



 Immediate copy must be sent to:



  *



  *



4.      Prices For Products.

        4.1  DPI will purchase exclusively from PMI each unit of Product ex
works (as such term is defined in according to the Incoterms ICC Edition 2000),
Grenoble, France, not to exceed US $20,000 per unit * for the initial * units.
Notwithstanding the foregoing, if PMI shall sell any units of Product
substantially similar to the Product to other parties at *. The unit price is
based upon an exchange rate of * (the “Base Rate”). SanDisk and PMI agree to
review at the end of each calendar quarter, the exchange rates between the Euro
and the US dollar, as set forth in the New York Foreign Exchange mid-range rates
(Currency per US Dollars) table published in the Wall Street Journal, Western
Edition) (such rates, the “Exchange Rates”) for each of the preceding 90 days
(such period, the “Exchange Rate Period”). In the event that the average of the
Exchange Rates during the Exchange Rate Period (such average, the “Average
Exchange Rate”) differs from the Base Rate by more or less than * percent (but
not more or less than * percent), then the unit price as reflected on invoices
issued during the following calendar quarter shall be adjusted accordingly.

        4.2  Those prices shall be fixed for the period covering the purchase of
the first 2,500 Products. After said period and until the end of this Agreement,
PMI reserves the right to change such prices once a year to account for material
and labor cost increases net of manufacturing cost decreases, but not to exceed
the published value in the latest monthly report issued pursuant to *.

        4.3  Purchase Orders issued by DPI and accepted by PMI prior to the
effective date of any price changes will be honored at the previously existing
prices.

   *   INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

5.      Terms of Delivery.

             PMI shall deliver units of Product to DPI ex works Grenoble, France
as such term is defined by Incoterms ICC Edition 2000, within * months after the
receipt of order for such units unless a longer period is specified in the
order. DPI shall be free to reschedule the delivery of any Product which is
scheduled for delivery beyond * months from the date of such request to
reschedule. Any such rescheduled delivery may be rescheduled for up to an
additional * months from the originally scheduled date of delivery.

6.      Terms of Payment.

        6.1  Products purchased by DPI shall be paid in U.S. dollars.

        6.2  PMI shall issue invoices for the Products and deliver such invoices
to DPI on the date of delivery of the Products. DPI shall pay the price of the
Products as invoiced by PMI within forty-five (45) days from the delivery.


--------------------------------------------------------------------------------

7.      Inspection – Warranty And Remedies.

        7.1  PMI warrants to DPI that the Products shipped by PMI under this
Agreement shall conform to the Technical Specifications and shall be free from
defects in materials and parts for * months from the date of delivery ex works
Grenoble, France (herein “Warranty Period”).

        7.2  DPI shall have the right to inspect the Products (i) at PMI’s
factory prior to shipment, (ii) at the offices of Photo-Me USA, LLC in Grand
Prairie, Texas within ten (10) days of the date of arrival or (iii) at such
other place as the parties shall mutually agree, for the relevant Products (the
“Receipt Date”).

        7.3  A representative of PMI will be present for the inspection by DPI.

        7.4  If the Products do not conform to Technical Specifications or are
shown to be defective in materials and workmanship (herein collectively
“Nonconforming Warranted Product”) before the end of the Warranty Period, DPI
shall promptly provide PMI with documentation substantiating such
nonconformance.

        7.5  In the event that DPI determines that the Products do not meet the
Technical Specification attached hereto as Exhibit 1, or are defective upon such
incoming inspection, DPI shall provide PMI with documentation substantiating
such nonconformance (the “Nonconformance Notice”) within fifteen (15) days of
the Receipt Date. If Nonconformance notice is not provided within fifteen (15)
days of the Receipt Date for such Products, such Products shall be deemed
accepted.

        7.6  During the Warranty Period, PMI shall provide the following remedy
for any nonconforming Product:

        (a)  PMI at its own cost shall sort and inspect the entire shipment lot
of Products which contained nonconforming Products at the destination specified
by DPI. If such inspection by PMI identifies any conforming Products, DPI will
accept such conforming Products.

        (b)  PMI shall provide one or more qualified technicians to repair
nonconforming Products at the destination specified by DPI. Such repair shall be
completed by PMI or Photo-Me USA, LLC within ten (10) days of the written
Nonconformance Notice from DPI, and PMI shall pay all costs (including without
limitation, for materials, parts and direct labor, including PMI’s overhead, and
overnight parts deliveries, if necessary to meet the ten (10) day deadline)
incurred in repairing Products.

        7.7  The foregoing warranty shall not be applicable to any Products
which are modified or altered, other than by PMI, after delivery thereof to DPI
or to any Products which are misused or mishandled after delivery thereof to
DPI.

             EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH ABOVE IN THIS ARTICLE
PMI IS MAKING NO OTHER WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE PRODUCTS,
INCLUDING BUT NOT LIMITED TO IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.

   *   INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

8.      Change in Products; Enhancements and Modifications.

        8.1  Changes to Technical Specifications shall be made with both
parties’ written agreement.

        8.2  PMI shall provide DPI with copies of any software upgrades or
enhancements to the Product which are developed by PMI.

3


--------------------------------------------------------------------------------

9.      Spare Parts Upon Termination of the Maintenance Agreement.

        9.1  In the event that the Maintenance Agreement is terminated, PMI will
supply Spare Parts to DPI at the lowest price that such spare parts are sold by
PMI to other parties. Such obligation by PMI shall survive for as long as either
PMI or SanDisk remains at least a * shareholder of DPI.

        9.2  Upon termination of the Maintenance Agreement, DPI or its designee
shall exclusively order Spare Parts from PMI provided that DPI may purchase
non-custom parts meeting PMI specifications from other suppliers.

        9.3  PMI shall warrant the installation of Spare Parts by PMI, and shall
warrant that the Spare Parts shall be free from any defect or error, from a
period of * months from the date of such delivery ex works Grenoble, France, or
if applicable, installation by PMI of such Spare Parts.

        9.4  The provisions of this Article 9 shall survive termination of this
Agreement.

10.      Regulatory Approvals.

             DPI shall, at its cost and responsibility, obtain any necessary
approvals and authorizations of regulatory agencies and other governmental
organizations to export from France and deploy the Products in the Territory.
PMI shall give DPI the cooperation it reasonably requires in connection with any
such obligations.

11.      Confidentiality.

        11.1  The term “Confidential Information” as used herein shall mean any
and all information relating to the Products disclosed by PMI to DPI in a
written or other tangible form and clearly marked “Confidential” or a comparable
legend, or any such other information which the parties would reasonably expect
to be treated as confidential.

        11.2  For a period from the date of the disclosure of such Confidential
Information until three (3) years after the termination of this Agreement, DPI
shall keep Confidential Information in strict confidence, and shall neither
disclose it to any person, firm or corporation, nor use the same for any purpose
other than those described herein. Notwithstanding the foregoing, DPI may
disclose Confidential Information to its employees who have a need to know it;
provided, however, that DPI shall bear all responsibility and liability to have
such employees comply with terms and conditions hereof.

        11.3  Notwithstanding the provision of Article 11.2 above to the
contrary, DPI shall have no confidentiality obligation and no use restriction
hereunder with respect to any information which:

        (a)  is or becomes publicly known through no fault of DPI at or
subsequent to the time of disclosure thereof; or

        (b)  is approved for release or disclosure to any third party by the
prior written authorization of PMI.

12.      Term.

             This Agreement shall commence on the Closing Date and shall expire
on December 31, 2010, unless terminated earlier as provided herein. This
Agreement shall be automatically renewed thereafter on a year-to-year basis,
unless either party hereto gives the other party a written notice not to renew
this Agreement at least 180 days before expiration of the initial term or any
extension hereof.

   *   INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

13.      Termination.

        13.1  Either party may terminate this Agreement for either of the
following reasons by giving a written notice thereof:

4


--------------------------------------------------------------------------------

        (a)  In the case of bankruptcy or insolvency of the other party; or

        (b)  Upon voluntary or involuntary liquidation, or inability or
retirement from the business of the other party.

        13.2  This Agreement may be terminated immediately by the non-breaching
party upon written notice in the event of any material breach by the other party
of the terms and conditions hereof, provided that the defaulting party is given
written notice of such breach and sixty (60) days from receipt of the notice to
cure such breach.

        13.3  Notwithstanding the above, this Agreement will automatically
terminate in the event that the Definitive Agreement is terminated for reasons
other than the closing of an initial public offering. If this Agreement is
terminated pursuant to this Section, PMI shall agree to sell to DPI units of
Product at the last invoice price by PMI to DPI with a multiple of * of this
Agreement, with delivery to be ex works Grenoble, France and all remaining terms
to be negotiated in good faith. Notwithstanding the foregoing, PMI shall provide
DPI with sixty (60) days written notice of the new pricing terms, during which
time PMI shall accept new orders at the last invoice price by PMI to DPI.

        13.4  Termination under Article 13.1 or Article 13.2 above shall not
relieve either party of obligations incurred prior thereto, including the
obligation of PMI to deliver previously ordered Products or of DPI to pay for
Products previously ordered.

        13.5  DPI’s obligations to order units of Product in Section 2.1 of this
Agreement shall be terminated in the event that Section 9 of the Stockholders’
Agreement is invoked by PMI, SanDisk or DPI. The invocation of Section 9 of the
Stockholders’ Agreement shall not relieve either party of obligations incurred
prior thereto, including the obligation of PMI to deliver previously ordered
Products or of DPI to pay for Products previously ordered.

14.      Limitation of Liability.

             EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NEITHER PARTY SHALL
BE RESPONSIBLE OR LIABLE TO THE OTHER FOR LOST PROFITS, OR LOST BUSINESS
OPPORTUNITIES OR FOR INDIRECT, SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
ARISING OUT OF OR IN CONNECTION WITH PERFORMANCE OF WORK PROVIDED FOR UNDER THIS
AGREEMENT OR FOR TERMINATION OF THIS AGREEMENT AS PROVIDED FOR HEREIN.

15.      Assignability.

             Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either party without the prior written consent of
the other party, except that in the event of the sale of all or substantially
all of the business or assets of either party, such party may assign all of its
rights and obligations under this Agreement to the acquirer of such business or
assets, provided that such acquirer agrees to assume in writing the obligations
of such party set forth in this Agreement and the Transaction Documents. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

16.      Force Majeure.

             Neither party shall be liable to the other in any manner for
failure or delay to fulfill all or part of this Agreement, directly or
indirectly, owing to act of God, governmental orders, restrictions, war, threat
of war, warlike conditions, , sanctions, mobilization of government personnel,
blockade, embargo, revolution, riot, accident or any other cause for
circumstances beyond their reasonable control.

             Either party which is prevented from complying with its obligation
under this Agreement, due to Force Majeure, shall notify the other party,
without delay, and shall supply such other party, if requested, with any
supporting documents. In the same manner, the party which has invoked the Force
Majeure shall inform the other party without delay of the termination of such
Force Majeure.

   *   INDICATES THAT CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE COMMISSION PURSUANT TO RULE 24b-2. CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

5


--------------------------------------------------------------------------------

             If necessary the obligations of both parties shall be postponed for
the duration of the event, and the current contractual period shall be extended
for the duration of the event.

             However, should such event persist for a period of three (3)
months, it will be open to either party to terminate the affected purchase order
forthwith without being entitled to any indemnity whatsoever.

17.      Severability.

             Any term, condition or provision of this Agreement determined to be
illegal, invalid or void under applicable state or federal law, shall be deemed
severable, and the remaining provisions, terms and conditions shall not be
impaired thereby, such that the remaining Agreement shall be interpreted and
given effect as far as possible to accomplish its stated purpose.

18.      Waiver of Default.

             Any failure of either party at any time, or from time to time, to
require or enforce the strict keeping and performance by either party of any of
the terms and conditions of this Agreement shall not constitute a waiver by
either party of a breach of any such terms or conditions in the future and shall
not affect or impair such terms or conditions in any way, or the right of either
party at any time to avail itself of such remedies as it may have for any such
breach of any term or condition. No waiver of any right or remedy hereunder
shall be effective unless expressly stated in writing by the waiving part.

19.      Notice.

             Any notice made in connection with this Agreement or performance
hereunder shall be addressed,

 If to PMI:



  Photo-Me International, Plc. c/o KIS
2110, avenue du Général de Gaulle
38130 Echirolles
France
Attn: Directeurr Juridique
Fax Number : 334-76-339647.



 With a copy to:



  Stephen A. Kennedy, Esq.
Wolin, Ridley & Miller LLP
3100 Bank One Center
1717 Main Street
Dallas, Texas 75201



 If to DPI:



  DigitalPortal Inc. c/o SanDisk Corporation
140 Caspian Court
Sunnyvale, CA 94089
Attn: President of DigitalPortal Inc.
Attn: President and CEO SanDisk Corporation
Facsimile: 408-542-0600



 In all cases, with a copy to:

  SanDisk Corporation
140 Caspian Court
Sunnyvale, CA 94089
Attn: Vice President and General Counsel
Fax: 408-548-0385



6


--------------------------------------------------------------------------------

or to such other addresses as the parties may notify each other from time to
time, by registered mail or facsimile, followed immediately by a confirmation
letter by registered mail.

20.      Entire Agreement/Amendment.

             This Agreement, including all constitutes the entire agreement and
understanding between PMI and DPI relative to the subject matter hereof and
supersedes any previous agreements or understandings whether oral or written.
This Agreement may not be amended, except in writing, signed by authorized
representatives of both parties.

21.      Dispute Resolution.

             All disputes arising in connection with this Agreement shall be
finally settled under the Rules of Arbitration of the International Chamber of
Commerce by one or more arbitrators appointed in accordance with the said Rules.
The arbitration shall take place in New York, New York and shall be conducted in
the English language. The parties hereby agree to the enforceability of any
judgements worldwide and to the authority of the arbitrator to award injunctive
relief.

22.      Governing Law.

             This Agreement shall in all respects be construed according to the
laws of the State of California, without regard to the conflict of laws
principles thereof.

23.      Counterparts.

             This Agreement may be executed in two counterparts, each of which
shall be an original and together which shall constitute one and the same
instrument.

24.      Survival.

             The following provisions shall survive the termination of this
Agreement: Sections 1, 7.1, 7.6, 7.7, 9, 11, and 14 through and including 24.

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
on the date first above written.





     PHOTO-ME INTERNATIONAL, PLC


  By:   /S/ Serge Crasnianski     

--------------------------------------------------------------------------------

     Name: Serge Crasnianski
Title: Chief Executive Officer





     DIGITALPORTAL INC.


  By:   /s/ Nelson Chan     

--------------------------------------------------------------------------------

     Name: Nelson Chan
Title: President & Chief Executive Officer
